DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Objections
Claim 7 is objected to because of the following informalities:  In the first and second lines, “evaluating each bidding party” would be better as “evaluating bidding parties” or “evaluating the bidding parties”, to be compatible with claim 1, and with the body of claim 7.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In the third line, “final contract” should be “the final contract”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-10, 11-15, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 of U.S. Patent No. 11,164,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is largely parallel to claim 1 of the ‘152 patent, and in particular, contains no limitations not present either in claim 1 of the ‘152 patent or in other claims of the ‘152 patent.  Claim 1 of the instant application uses slightly different wording, such as “autonomous bidder solicitation and selection system” in place of “autonomous procurement system”.  The initial “creating” step of claim 1 of the instant application corresponds to language from the “receiving” and “creating … a pro forma contract” steps of claim 1 of the ‘152 patent.  The “scraping … the web” step of claim 1 corresponds to claim 5 of the ‘152 patent.  The “registering” and “authenticating” steps of claim 1 of the instant application correspond to the limitations of claim 6 of the ‘152 patent.  The “selecting … bidders” step of claim 1 of the instant application corresponds to the “selecting … bidders” step of claim 1 of the ‘152 patent.  The “issuing … solicitations of interest” step of claim 1 of the instant application corresponds to the “issuing … solicitations of interest” step of claim 1 of the ‘152 patent in combination with language from the  “creating … a statement of work” step of claim 1 of the ‘152 patent.  The “evaluating” and “selecting … a winning bidder” steps of claim 1 of the instant application correspond to the “evaluating” and “selecting … a winning bidder” steps of claim 1 of the ‘152 patent.     
Claims 2, 3, and 4 of the instant application correspond to claims 2, 3, and 4, respectively, of the ‘152 patent.  Claim 5 of the instant application corresponds to further language from the “creating … a pro forma contract” step of claim 1 of the ‘152 patent.  Claims 7, 8, 9, and 10 of the instant application correspond to claims 7, 8, 9, and 10, respectively, of the ‘152 patent.
Claim 11 of the instant application is largely parallel to claim 11 of the ‘152 patent, and in particular, contains no limitations not present either in claim 11 of the ‘152 patent or in other claims of the ‘152 patent.  Claim 11 of the instant application uses slightly different wording, such as “autonomous bidder solicitation and selection system” in place of “autonomous procurement system”.  The initial “creating” operation of claim 11 of the instant application corresponds to language from the “receiving” and “creating … a pro forma contract” operations of claim 11 of the ‘152 patent.  The “scraping … the web” operation of claim 11 corresponds to claim 15 of the ‘152 patent.  The “registering” and “authenticating” operations of claim 11 of the instant application correspond to the limitations of claim 6 of the ‘152 patent.  The “selecting … bidders” operation of claim 11 of the instant application corresponds to the “selecting … bidders” operation of claim 11 of the ‘152 patent.  The “issuing … solicitations of interest” operation of claim 11 of the instant application corresponds to the “issuing … solicitations of interest” operation of claim 11 of the ‘152 patent in combination with language from the  “creating … a statement of work” operation of claim 11 of the ‘152 patent.  The “evaluating” and “selecting … a winning bidder” operations of claim 11 of the instant application correspond to the “evaluating” and “selecting … a winning bidder” operations of claim 11 of the ‘152 patent.
Claims 12, 13, and 14 of the instant application correspond to claims 12, 13, and 14, respectively, of the ‘152 patent.  Claim 15 of the instant application corresponds to further language from the “creating … a pro forma contract” operation of claim 11 of the ‘152 patent.
Claim 16 of the instant application is largely parallel to claim 16 of the ‘152 patent, and in particular, contains no limitations not present either in claim 16 of the ‘152 patent or in other claims of the ‘152 patent.  Claim 16 of the instant application uses slightly different wording, such as “autonomous bidder solicitation and selection system” in place of “autonomous procurement system”.  The initial “creating” operation of claim 16 of the instant application corresponds to language from the “receiving” and “creating … a pro forma contract” operations of claim 16 of the ‘152 patent.  The “scraping … the web” operation of claim 16 corresponds to claim 20 of the ‘152 patent.  The “registering” and “authenticating” operations of claim 16 of the instant application correspond to the limitations of claim 6 of the ‘152 patent.  The “selecting … bidders” operation of claim 16 of the instant application corresponds to the “selecting … bidders” operation of claim 16 of the ‘152 patent.  The “issuing … solicitations of interest” operation of claim 16 of the instant application corresponds to the “issuing … solicitations of interest” operation of claim 16 of the ‘152 patent in combination with language from the  “creating … a statement of work” operation of claim 16 of the ‘152 patent.  The “evaluating” and “selecting … a winning bidder” operations of claim 16 of the instant application correspond to the “evaluating” and “selecting … a winning bidder” operations of claim 16 of the ‘152 patent.
Claims 17, 18, and 19 of the instant application correspond to claims 17, 18, and 19, respectively, of the ‘152 patent.  Claim 20 of the instant application corresponds to further language from the “creating … a pro forma contract” operation of claim 16 of the ‘152 patent. 

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6 of U.S. Patent No. 11,164,152 in view of Wu et al., (U.S. Patent Application Publication 2006/0095314).  As set forth above, claim 1 of the instant application, from which claim 6 depends, is rejected for double patenting based on claims 1, 5, and 6 of the ‘152 patent.  The claims of the ‘152 patent contain nothing parallel to claim 6 of the instant application, but Wu teaches sending questionnaires to supplier candidates, implying the creation of such questionnaires, receiving completed questionnaires, and using information in the completed questionnaires in evaluating supplier candidates to identify qualified suppliers (Abstract; paragraphs 9, 16, 17, and 18; Figures 1 and 2).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing to perform the operations of claim 6, for the obvious advantage of assuring the qualifications of suppliers.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a computer-implemented method, and a corresponding non-transitory computer-readable medium and computer-implemented system, for soliciting and selecting bidders, and then selecting a winning bidder from the bidding parties and creating a final contract for the winning bidder, which is an abstract idea in the area of organizing human activity, specifically commercial or legal interactions. This judicial exception is not integrated into a practical application because it merely uses a computer as a tool to perform an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth in detail below.
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 1 recites a method, and therefore falls within the statutory category of process, as do its dependents; independent claim 11 recites a non-transitory, computer-readable medium storing one or more computer-executable instructions, and therefore falls within the statutory category of article of manufacture, as do its dependents; claim 16 recites a computer-implemented system comprising one or more processors and a non-transitory computer-readable storage medium, and therefore falls within the statutory category of machine, as do its dependents (Mayo test, Step 1).  Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a method for soliciting and selecting bidders, and then selecting a winning bidder from the bidding parties and creating a final contract for the winning bidder, and a corresponding computer system and computer program product storing instructions.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).  However, as set forth below, claim 8 is found to raise the claimed method to significantly more than an abstract idea.
There are no additional elements recited in the claims, except for claim 8, to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The detailed method recited is non-obvious over the prior art, but non-obviousness under 35 U.S.C. 103 is a different issue from eligibility under 35 U.S.C. 101.  The specific steps of the claims, such as creating a pro forma contract form a procurement request, registering suppliers, authenticating supplier registration information of the suppliers, selecting a winning bidder from the bidding parties and creating a final contract for the winning bidder, etc., do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Independent claim 1 recites a (presumed) computer system, described as “an autonomous bidder solicitation and selection system”, performing a series of eight steps, most of which are not inherently technological, and could be performed by a human being.  However, one of these steps is “scraping, by the autonomous bidder solicitation and selection system, the web to identify potential bidders based on the variables defining the pro forma contract”, which is definitely technological.  Buezas et al. (U.S. Patent Application Publication 2018/0204263) discloses (paragraph 18, with emphasis added): “Techniques commonly known as ‘web scraping’ (web harvesting or web data extraction) may be used according to the invention for capturing and processing the order related web contents…. The application of web scraping is already known for the purpose of web automation, which simulates human browsing using computer software.  Uses of conventional web scraping techniques include online price comparison, weather data monitoring, research, web data integration, etc.”  Hence, the recited step of scraping the web merely applies well-understood, routine, and conventional technology for a particular commercial purpose.
Registering suppliers, including obtaining particular information about them, is not in itself technological, but claim 1 recites “registering, by the autonomous bidder solicitation and selection system, suppliers, including obtaining, through an on-line registration process, supplier registration information including commercial license information and bank account information for each supplier being registered”.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, the on-line registration process, which could readily be implemented by receiving or transmitting data over a network, need involve only well-understood, routine, and conventional technology applied for a particular commercial purpose.  The limitations of claim 1 have been fully considered, and whether considered separately or in combination with each other, they do not raise the claimed method to significantly more than an abstract idea. 
Claim 2, which depends from claim 1, recites that the variables include mandatory variables and one or more user-optional variables.  This is not in itself technological.  Claim 3, which depends from claim 2, recites that the mandatory variables include a contract type, a contract scope category, a location of work, a contract duration, a contract commencement date, a procurement type, and a payment method.  None of this is in itself technological.  Claim 4, which depends from claim 2, recites that the one or more user-optional variables include scope details, a bidders list, evaluation criteria, a solicitation of interest, a prequalification requirement, financial qualification switch, a bidding strategy, and hypothetical quantities.  None of this is in itself technological.  The limitations of claims 2, 3, and 4, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the claimed invention to significantly more than an abstract idea. 
Claim 5, which depends from claim 1, recites that creating the pro forma contract comprises performing a syntax analysis, a semantics analysis, and a pragmatic analysis on user inputs included in the procurement request to create the variables matrix of variables defining the pro forma contract.  This is not in itself technological.  The limitation of claim 5, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea. 
Claim 6, which depends from claim 1, recites that the method further comprises: creating, using the supplier registration information and the variables matrix of variables, a supplier-tailored questionnaire for each supplier, the supplier-tailored questionnaire serving as a technical prequalification proposal and addressing experience and resources of the supplier; sending the supplier-tailored questionnaire to each of the suppliers; receiving a completed questionnaire from each of the suppliers; and using information in the completed questionnaires in evaluating bidding parties to identify qualified bidders.  None of these operations need be technological.  Even supposing the sending and receiving to be done via the Internet or another network, which is not recited, courts have recognized receiving or transmitting data over a network to involve only well-understood, routine and conventional functions, as set forth above with regard to claim 1.  The limitations of claim 6, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the claimed invention to significantly more than an abstract idea. 
Claim 7, which depends from claim 1, recites that evaluating [the bidding parties] comprises: conducting, by the autonomous bidder solicitation and selection system, a technical prequalification of potential bidding parties to assess technical capabilities of each potential bidding party to ensure a given potential bidding party is qualified to deliver requirements of a scope of work defined by the variables matrix; and conducting, by the autonomous bidder solicitation and selection system, a financial qualification evaluation including evaluating a cash flow of the given potential bidding party and reviewing financial statements of the given potential bidding party.  These operations need not be technological.  The limitations of claim 7, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the claimed invention to significantly more than an abstract idea.
Claim 9, which depends from claim 1, recites that selecting the winning bidder from the bidding parties and creating a final contract for the winning bidder includes: conducting, by the autonomous bidder solicitation and selection system, negotiations with bidding parties to negotiate prices and terms of for final contract; and determining, by the autonomous bidder solicitation and selection system, estimates and budgets for the final contract.  These operations need not be technological.  The limitations of claim 9, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the claimed invention to significantly more than an abstract idea.
Claim 10, which depends from claim 1, recites that the method further comprises: processing, by the autonomous bidder solicitation and selection system, payments associated with [the] final contract.  This need not be technological.  The limitation of claim 10, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea. 
Independent claim 11 recites a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations corresponding to the steps of method claim 1.  Official notice is taken that non-transitory, computer-readable media storing instructions executable by a computer have long been well-understood, routine, and conventional.  The limitations of claim 11, whether considered separately or in combination, therefore do not raise the claimed invention to significantly more than am abstract idea, on the same grounds set forth above with regard to claim 1.
Claim 12, which depends from claim 11, is parallel to claim 2.  Claim 13, which depends from claim 12, is parallel to claim 3.  Claim 14, which depends from claim 12, is parallel to claim 4.  Therefore, the limitations of claims 12, 13, and 14, whether  considered separately or in combination with each other and with the limitations of claim 11, do not raise the claimed invention to significantly more than an abstract idea, on the same grounds set forth above with regard to claims 2, 3, and 4.  
Claim 15, which depends from claim 11, is parallel to claim 5.  The limitation of claim 15, whether considered separately or in combination with the limitations of claim 11, does not raise the claimed invention to significantly more than an abstract idea, on the same grounds set forth above with regard to claim 5. 
Independent claim 16 recites a computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage medium couple to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations corresponding to the steps of claim 1.  Official notice is taken that processors have long been well-understood, routine, and conventional, and that non-transitory computer-readable storage media storing programming instructions for instructing a processor or processors to perform operations have also long been well-understood, routine, and conventional.  The limitations of claim 16, whether considered separately or in combination, therefore do not raise the claimed invention to significantly more than am abstract idea, on the same grounds set forth above with regard to claim 1.
Claim 17, which depends from claim 16, is parallel to claim 2.  Claim 18, which depends from claim 17, is parallel to claim 3.  Claim 19, which depends from claim 17, is parallel to claim 4.  Therefore, the limitations of claims 17, 18, and 19, whether  considered separately or in combination with each other and with the limitations of claim 16, do not raise the claimed invention to significantly more than an abstract idea, on the same grounds set forth above with regard to claims 2, 3, and 4.  
Claim 20, which depends from claim 16, is parallel to claim 5.  The limitation of claim 20, whether considered separately or in combination with the limitations of claim 16, does not raise the claimed invention to significantly more than an abstract idea, on the same grounds set forth above with regard to claim 5.

Claim 8, which depends from claim 1, recites that the method further comprises creating the SOW (statement of work) based on the variables defining the pro forma contract.  Such creating need not be technological.  Claim 8 further recites that creating the SOW comprises: scraping, by the autonomous bidder solicitation and selection system, the web to identify similar scopes of work to use as training data into an artificial intelligence (AI) text generator; and creating, by the autonomous bidder solicitation and selection system using the AI text generator, the SOW based on the variables defining the pro forma contract.  Buezas et al. (U.S. Patent Application Publication 2018/0204263) discloses (paragraph 18, with emphasis added): “Techniques commonly known as ‘web scraping’ (web harvesting or web data extraction) may be used according to the invention for capturing and processing the order related web contents…. The application of web scraping is already known for the purpose of web automation, which simulates human browsing using computer software.  Uses of conventional web scraping techniques include online price comparison, weather data monitoring, research, web data integration, etc.”  Hence, scraping the web merely applies well-understood, routine, and conventional technology to a particular purpose.  Also, official notice is taken that training data for artificial intelligence (for example, neural networks) is well-known.  However, the prior art of record does not disclose that creating, using an AI text generator, a statement of work or other document was well-understood, routine, and conventional at the time of inventors’ filing; therefore claim 8 adds a specific limitation other than what is well-understood, routine, and conventional activity in the field, and is patent-eligible under Step 2B.  

Non-Obvious Subject Matter
Claims 1-10 are rejected for Double Patenting, claims 1-7, 9, and 10 are rejected under 35 U.S.C. 101, and claims 7 and 10 are objected to for informalities; however, claims 1-10 recite non-obvious subject matter.
Claims 11-15 are rejected for Double Patenting and are rejected under 35 U.S.C. 101; however, claims 11-15 recite non-obvious subject matter.
Claims 16-20 are rejected for Double Patenting and are rejected under 35 U.S.C. 101; however, claims 16-20 recite non-obvious subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Kiefer et al. (U.S. Patent Application Publication 2005/0091122), discloses a computer-implemented method including an automated system that may compare bids to select a best bid (paragraph 53), and in which a buyer’s system can generate the necessary contract documents once a bidder is selected (paragraphs 11 and 32), and thus selecting a winning bidder from bidding parties and creating a final contract for the winning bidder.  Kiefer further discloses soliciting bids from potential bidders (Figure 4; paragraphs 48-50).  The automated system may be called an autonomous bidder selection system.  Kiefer does not disclose creating a pro forma contract from a procurement request received from a user, although Gutbrod et al. (U.S. Patent Application Publication 2005/0010512) teaches a pro forma contract kept on file with the option of overwriting of individual agreements (paragraph 5), and Al-Abdulqader et al. (U.S. Patent Application Publication 2007/0016514) discloses a presumed pro forma contract (referred to as a “pro form a contract”, presumably a typographical error) in the context of providing bidding data for the contract (paragraphs 36, 47, 231, 293, 377, 403, and 440-443).
Kiefer does not disclose scraping, by the autonomous bidder solicitation and selection system, the web to identify potential bidders based on the variables defined in the pro forma contract.  Web scraping is well known, as taught, for example, by Buezas et al. (U.S. Patent Application Publication 2018/0204263) (paragraph 18).  However, no prior art of record teaches scraping the web to identify potential bidders based on the variables defined in a pro forma contract. 
Kiefer discloses selecting bidders who are to be invited to participate in bidding or submitting a quotation (paragraphs 40 and 42), although not precisely according to the “selecting … bidders” step.  Kiefer does not expressly disclose issuing solicitations of interests to bidders identified in the bidder list, and does not disclose that the solicitations of interest include a statement of work (SOW) by that name.  McLauchlin et al. (U.S. Patent Application Publication 2001/0011222) teaches extracting solicitations information and presenting it to vendors (paragraphs 62 and 63).  Although various elements matching or to some degree similar to claim limitations are disclosed by the various prior art references, this is deemed insufficient to teach or reasonably suggest modifying the disclosure of Kiefer to arrive at the claimed method, in view of the number of disparate references which would have to be combined.
This statement is applicable to each of claims 1, 11, and 15, which are parallel to each other.
      

Statement Regarding IDS
The Information Disclosure Statement of March 31, 2020 lists as the sixth U.S. patent document “97799364 Hoover et al.”, and as the seventh U.S. patent document “201200016678 Gruber et al.”  These are not valid publication numbers (they have too many digits), and have therefore not been initialed.  However, Hoover et al. (U.S. Patent 9,779,364) does exist, and is listed on the Information Disclosure Statement of September 29, 2021; Examiner has considered this patent, and initialed it on the IDS of September 29,2021.  Gruber et al. (U.S. Patent Application Publication 2012/0016678) also exists; Examiner has considered it, and makes of record on the attached Notice of References Cited.  (Note that the “99” in Hoover should be a “9”, and the “000” in Gruber should be “00”.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Al-Abdulqader et al. (U.S. Patent 7,853,472) is the patent issued on the application published as U.S. Patent Application Publication 2007/0016514, made of record on an Information Disclosure Statement, and considered as relevant prior art in the non-obviousness analysis of the claims.  Kiefer et al. (U.S. Patent 7,853,482) is the patent issued on the application published as U.S. Patent Application Publication 2005/0091122, made of record on an Information Disclosure Statement, and considered as relevant prior art in the non-obviousness analysis of the claims.
Gutbrod et al. (U.S. Patent Application Publication 2005/0010512) disclose a method and apparatus for computer-implemented generation and administration of contracts.  Finberg et al. (U.S. Patent Application Publication 2018/0365324) disclose a method of data organization and data searching for use in constructing evidence-based beliefs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	May 2, 2022